Citation Nr: 0827766	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  94-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to an increased (compensable) rating for right 
ear hearing loss, prior to January 31, 2005.

4. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a February 1994 rating decision, the RO 
determined that new and material evidence had not been 
received subsequent to the previously denied claims of 
entitlement to service connection for left knee disability 
and low back disability, and denied a reopening of the 
claims.  In an April 1998 decision, the Board of Veterans' 
Appeals (Board) upheld the decision made by RO in February 
1994 rating action.  The veteran appealed to the United 
States Court of Veterans Appeals (now United States Court of 
Appeals for Veterans Claims) (Court).  In October 1998, the 
Court entered an order vacating the April 1998 Board decision 
and remanding the matter to the Board.

In a July 1999 decision, the Board again denied a reopening 
of the claims for service connection for left knee disability 
and low back disability.  The appellant appealed that Board 
decision to the Court.  In August 2000, the Court granted a 
joint motion for remand and vacated the July 1999 Board 
decision.

In a March 2001 decision, the Board reopened the claims for 
service connection for a left knee disability and low back 
disability, based on new and material evidence, and remanded 
the issues to the RO for additional development and 
readjudication.  In June 2001, the RO furnished the veteran a 
Supplemental Statement of the Case, which addressed the 
denial of the left knee and low back claims on the merits.

By a July 2000 rating decision, the RO denied an increased 
(compensable) rating for right ear hearing loss.  The veteran 
perfected a timely appeal of this determination to the Board.  
This issue was before the Board in October 2003 and was 
remanded to the RO for further development.  In a March 2007 
rating decision, the RO established service connection for 
left ear hearing loss, effective January 31, 2005.  From that 
date, the RO expanded the grant to include bilateral hearing 
loss, evaluated as noncompensable.  As the veteran has not 
indicated that he was satisfied with the noncompensable 
ratings, prior to and after January 2005, the Board construes 
the hearing loss issues as listed on the cover page.

The veteran testified at a Board video conference hearing in 
May 2003 and at a Board hearing at the local RO in March 2008 
before two different Veterans Law Judges.  Therefore, this 
appeal is now being addressed by a panel, which includes the 
two Veterans Law Judges who conducted the Board hearings.  
See generally 38 C.F.R. § 20.707 (2007).

The issues of entitlement to service connection for a left 
knee disability and for a low back disability are REMANDED to 
the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  During the appeals period prior to January 31, 2005, the 
veteran's right ear hearing loss, at its worst, showed an 
average puretone threshold hearing level of 38 dB and speech 
recognition ability of 84 percent.

2.  During the period from January 31, 2005, the veteran's 
bilateral hearing loss, at its worst, showed an average 
puretone threshold hearing level of 46 dB for the right ear, 
and 43 dB for the left ear, and speech recognition ability of 
96 percent in his right ear and 98 percent in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
right ear hearing loss, prior to January 31, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).

2. The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23353-23356 (April 30, 
2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, with respect to the first and fourth 
requirements of Vazquez-Flores, the June 2004 letter notified 
the veteran that he must provide evidence demonstrating a 
worsening of the disability, and provided specific examples 
of the medical and lay evidence the veteran may submit (or 
ask VA to obtain) that are relevant that would be relevant to 
establishing an increased rating.

With respect to the second and third requirements, to the 
extent that adequate notice was not provided to the veteran 
with respect to the relevant rating codes and the specific 
test results required for an increased rating for hearing 
loss, the Board finds any such inadequate notice to be 
harmless error.  First, the Board finds that the veteran had 
actual knowledge, generally, of the test results needed to 
substantiate his hearing loss increased rating claims.  The 
veteran and his attorney specifically discussed hearing tests 
to show the veteran's diminished hearing, including VA 
compensation and pension examinations, at both the veteran's 
May 2003 Board hearing and his March 2008 Board hearing.  
Thus, the Board finds that the veteran had general notice 
that such hearing test results, specifically of those tests 
conducted on VA compensation and pension audiology 
examinations, were the basis of the criteria for an increased 
rating for hearing loss.  Second, the veteran was afforded 
several VA examinations that specifically obtained all test 
results necessary to establish a rating for hearing loss 
according to the VA diagnostic criteria.  The Board therefore 
finds that the veteran is not prejudiced by a final decision 
on the merits of the case.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in June 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in March 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, the veteran's military records from 
the Office of the Adjutant General, the veteran's Army 
National Guard Retirement Credits Record, private medical 
treatment records, VA medical treatment records, VA 
compensation and pension examinations, a letter from the 
veteran's private physician, a letter from the veteran's 
private physical therapist, the veteran's testimony at his 
January 1988 RO hearing, August 1994 RO hearing, May 2003 
Board hearing, and March 2008 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Ratings

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code (DC) 6100.

However, where impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear is assigned a Roman 
Numeral designation of I.  38 C.F.R. § 4.85(f).

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in June 
2000, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
15, 20, 25, and 90 on the right.  The results of that 
examination revealed an average puretone threshold hearing 
level of 38 dB for the right ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in his right ear.

Application of table VI to these scores results in a Roman 
numeral designation of II for the right ear, and the non-
service-connected left ear is assigned a Roman Numeral 
designation of I.  This combination, when applied to table 
VII, results in a 0 percent evaluation under DC 6100.  There 
is no audiological evidence prior to January 31, 2005 
indicating that the veteran's hearing was worse than on June 
2000 VA examination.  Thus, an evaluation in excess of 0 
percent for left ear hearing loss is not warranted prior to 
January 31, 2005.

The veteran underwent a VA audiological evaluation on January 
31, 2005, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
20, 15, 35, and 85 on the right; and 15, 15, 40, and 85 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 39 dB for the 
right ear, and 39 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 98 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under DC 6100.  

The veteran underwent a VA audiological evaluation in August 
2006, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
25, 25, 40, and 95 on the right; and 20, 25, 40, and 85 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 46 dB for the 
right ear, and 43 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in his 
right ear and 100 percent in his left ear.  

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under DC 6100.

Thus, a compensable evaluation for bilateral hearing loss is 
not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).






ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss, prior to January 31, 2005, is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


REMAND

The information of record reflects that the veteran served on 
active duty from September 1963 to September 1967, and that 
he performed active duty training with the Army National 
Guard from: January 12, 1980, to January 13, 1980; June 14, 
1980, to June 29, 1980; and August 3, 1980, to August 15, 
1980.  The record also indicates that he had periods of 
inactive duty for training with the Army National Guard for 
the year between February 1980 to February 1981.  (See DD 
Form 214; NGB Form 23, Army National Guard, Retirement 
Credits Record).

In its October 2003 remand concerning the issues of service 
connection for a left knee disability and a low back 
disability, the Board pointed out that the veteran advanced 
the contentions that his left knee disability, for which 
surgeries were performed in 1977 and 1978, was aggravated by 
active service while in the Army National Guard; and that his 
low back disability was either caused or made worse by his 
left knee disability.  The veteran's specific contentions as 
well as the medical evidence then of record are discussed in 
the October 2003 remand and are incorporated by reference.

The medical evidence associated with the veteran's claims 
file since October 2003 shows treatment for the left knee and 
low back.  However, this additional medical evidence, the 
April 2001 VA examination, and the other evidence currently 
of record do not adequate address whether the preexisting 
left knee condition was aggravated by service; and whether 
the low back condition was caused or aggravated by a disorder 
which is related to the veteran's active service.  Thus, the 
Board finds that in accordance with 38 U.S.C.A. § 5103(d), a 
medical examination, including an opinion, is needed to make 
a decision in this case.

Accordingly, the case is remanded to the RO, via the AMC, for 
the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination and opinion, by 
a physician with appropriate expertise, 
to determine the nature and etiology of 
the claimed left knee and low back 
disabilities.  The claims file should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  Based on the examination results 
and review of the records contained in 
the claims file, the examiner is asked to 
address the following questions:

(a).  Is it at least as likely as not (a 
50 percent probability or more) that the 
loose bodies discovered in the left knee 
in May 1980, and for which surgery was 
performed in July 1980, within a week 
after a two-week period of active duty 
training in June 1980, represented an 
increase in the severity of the 
preexisting left knee injuries that the 
veteran sustained in November 1977 (with 
left medial meniscectomy in December 
1977) and in January 1978 (with a Slocum 
procedure for the left knee in June 1978) 
on the basis of all the evidence of 
record pertaining to the manifestations 
of the left knee condition prior to, 
during and subsequent to the May and June 
1980 service with the Army National 
Guard?  

(b)  If the examiner finds that it is at 
least as likely as not (50 percent 
probability or more) that there was an 
increase in the severity of the 
preexisting left knee condition during 
the veteran's service with the Army 
National Guard in May and June 1980, the 
examiner is asked to provide an opinion 
as to whether the increase in severity 
was due to the natural progress of the 
left knee condition.

(c)  Is it at least as likely as not (50 
percent probability or more) that any 
current low back disability was caused or 
chronically worsened by the left knee 
condition?

The examiner should outline the rationale 
for any opinion expressed.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issues of 
entitlement to service connection for a 
left knee disability and a low back 
disability.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



  ______________________________            
______________________________
        DEBORAH W. SINGLETON                               
STEVEN L. COHN
                Veterans Law Judge                                       
Veterans Law Judge
          Board of Veterans' Appeals                           
Board of Veterans' Appeals



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


